Exhibit 10.18

EXHIBIT A
TO FIRST AMENDMENT

REVOLVING CREDIT NOTE
(Second Restated)

$75,000,000.00 July 30, 2001

                                FOR VALUE RECEIVED, the undersigned, MTR GAMING
GROUP, INC., a Delaware corporation, MOUNTAINEER PARK, INC., a West Virginia
corporation, SPEAKEASY GAMING OF LAS VEGAS, INC., a Nevada corporation,
SPEAKEASY GAMING OF RENO, INC., a Nevada corporation and PRESQUE ISLE DOWNS,
INC., a Pennsylvania corporation (collectively the "Borrowers") jointly and
severally promise to pay to the order of WELLS FARGO BANK, National Association,
as Agent Bank on behalf of itself and the other Lenders as defined and described
in the Credit Agreement described hereinbelow (each, together with their
respective successors and assigns, individually being referred as a "Lender" and
collectively as the "Lenders") such sums as Lenders may hereafter loan or
advance or re-loan to the Borrowers from time to time pursuant to the Credit
Facility as described in the Credit Agreement, hereinafter defined up to the
maximum principal sum of Seventy-Five Million Dollars ($75,000,000.00) (or such
lesser amount of such loans and advances as may be outstanding from time to
time), the unpaid balance of which shall not exceed in the aggregate the Maximum
Permitted Balance at any time, together with interest on the principal balance
outstanding from time to time at the rate or rates set forth in the Credit
Agreement.

                                A.            Incorporation of Credit Agreement.

                                                1.             Reference is made
to the Amended and Restated Credit Agreement dated as of August 15, 2000, as
amended by First Amendment to Amended and Restated Credit Agreement dated as of
July 30, 2001 (as may be further amended, modified, extended, renewed or
restated from time to time, the "Credit Agreement"), executed by and among the
Borrowers and the Lenders and Swingline Lender therein named, and Wells Fargo
Bank, National Association, as administrative and collateral agent for itself
and for the Lenders (the "Agent Bank").  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein with the meanings defined for
those terms in the Credit Agreement.  This is a restatement of the Amended and
Restated Revolving Credit Promissory Note (the "Prior Note") dated August 15,
2000, for the purpose of evidencing an increase of the Aggregate Commitment from
Sixty Million Dollars ($60,000,000.00) to Sixty-Seven Million Five Hundred
Thousand Dollars ($67,500,000.00) as of the First Amendment Effective Date and,
subject to the occurrence of the Second Increase Effective Date, for the purpose
of evidencing an additional increase of the Aggregate Commitment from
Sixty-Seven Million Five Hundred Thousand Dollars ($67,500,000.00) to
Seventy-Five Million Dollars ($75,000,000.00) and shall constitute the Revolving
Credit Note (Second Restated) ("Revolving Credit Note") referred to in the
Credit Agreement, and any holder hereof (in accordance with the Credit
Agreement) is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement as originally executed or as it may from
time to time be supplemented, modified or amended.  The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events upon the terms and conditions therein
specified.

                                                2.             The outstanding
principal indebtedness evidenced by this Revolving Credit Note shall be payable
as provided in the Credit Agreement and in any event on August 15, 2005, the
Maturity Date.

                                                3.             Interest shall be
payable on the outstanding daily unpaid principal amount of each Borrowing
hereunder from the date thereof until payment in full and shall accrue and be
payable at the rates and on the dates set forth in the Credit Agreement both
before and after Default and before and after maturity and judgment, with
interest on overdue interest to bear interest at the Default Rate, to the
fullest extent permitted by applicable law.

                                                4.             The amount of
each payment hereunder shall be made to the Agent Bank at the Agent Bank's
office as specified in the Credit Agreement for the account of the Lenders at
the time or times set forth therein, in lawful money of the United States of
America and in immediately available funds.
                                                5.             Borrowings
hereunder shall be made in accordance with the terms, provisions and procedures
set forth in the Credit Agreement.

                                B.            Default.  The "Late Charges and
Default Rate" provisions contained in Section 2.10 and the "Events of Default"
provisions contained in Article VII of the Credit Agreement are hereby
incorporated by this reference as though fully set forth herein.  Upon the
occurrence of a Default or Event of Default, Borrowers' right to convert or
exercise its Interest Rate Option for a LIBOR Loan, or the continuation thereof
at the expiration of the then current Interest Period, shall immediately,
without notice or demand, terminate for so long as a Default or Event of Default
is continuing.

                                C.            Waiver.  Borrowers waive
diligence, demand, presentment for payment, protest and notice of protest.

                                D.            Collection Costs.  In the event of
the occurrence of an Event of Default, the Borrowers agree to pay all reasonable
costs of collection, including reasonable attorneys fees, in addition to and at
the time of the payment of such sum of money and/or the performance of such acts
as may be required to cure such default.  In the event legal action is commenced
for the collection of any sums owing hereunder the undersigned agrees that any
judgment issued as a consequence of such action against Borrowers shall bear
interest at a rate equal to the Default Rate until fully paid.

                                E.             Interest Rate Limitation. 
Notwithstanding any provision herein or in any document or instrument now or
hereafter securing this Revolving Credit Note, the total liability for payments
in the nature of interest shall not exceed the limits now imposed by the
applicable laws of the State of Nevada or the United States of America.

                                F.             Security.  This Revolving Credit
Note is secured by the Security Documentation described in the Credit Agreement.

                                G.            Governing Law.  This Revolving
Credit Note has been delivered in Las Vegas, Nevada, and shall be governed by
and construed in accordance with the laws of the State of Nevada.

                                H.            Partial Invalidity.  If any
provision of this Revolving Credit Note shall be prohibited by or invalid under
any applicable law, such provision shall be in­effective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision of any other provision of this Revolving Credit Note.
                                I.              No Conflict with Credit
Agreement.  This Revolving Credit Note is issued under, and subject to, the
terms, covenants and conditions of the Credit Agreement, which Credit Agreement
is by this reference incorporated herein and made a part hereof.  No reference
herein to the Credit Agreement and no provision of this Revolving Credit Note or
the Credit Agreement shall alter or impair the obligations of Borrowers, which
are absolute and unconditional, to pay the principal of and interest on this
Revolving Credit Note at the place, at the respective times, and in the currency
prescribed in the Credit Agreement.  If any provision of this Revolving Credit
Note conflicts or is inconsistent with any provision of the Credit Agreement,
the provisions of the Credit Agreement shall govern.

                                J.             Effective Date.  This Revolving
Credit Note shall not be binding upon the Borrowers until the occurrence of the
First Amendment Effective Date, as defined in the Credit Agreement.

                                K.            Restatement of Prior Note.  This
Revolving Credit Note is a complete amendment to and restatement of the Prior
Note and shall evidence all Indebtedness evidenced by the Prior Note and upon
the execution and delivery of this Revolving Credit Note to Agent Bank and the
occurrence of the First Amendment Effective Date, the Prior Note shall be of no
further force or effect.

                                IN WITNESS WHEREOF, this Revolving Credit Note
has been executed as of the date first hereinabove written.

  BORROWERS:       MTR GAMING GROUP, INC.,
a Delaware corporation        By /s/  Edson R. Arneault    

--------------------------------------------------------------------------------

    Edson R. Arneault,     President         MOUNTAINEER PARK, INC.,
a West Virginia corporation                    By /s/  Edson R. Arneault    

--------------------------------------------------------------------------------

    Edson R. Arneault,     President       SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation       By /s/  Edson R. Arneault    

--------------------------------------------------------------------------------

    Edson R. Arneault,     President       SPEAKEASY GAMING OF RENO, INC.,
a Nevada corporation                     By /s/  Edson R. Arneault    

--------------------------------------------------------------------------------

    Edson R. Arneault,     President         PRESQUE ISLE DOWNS, INC.,
a Pennsylvania corporation                   By /s/  Edson R. Arneault    

--------------------------------------------------------------------------------

    Edson R. Arneault,     President

 

 